655 S.E.2d 837 (2007)
BRUNING & FEDERLE MFG. CO.
v.
Ricky D. MILLS and Associated Metal Works, Inc.
No. 471P07.
Supreme Court of North Carolina.
December 6, 2007.
Robert B. Cordle, W.C. Turner Herbert, Charlotte, William P. Pope, Statesville, for Mills, et al.
Douglas G. Eisele, Statesville, for Bruning & Federle Mfg.
Prior report: ___ N.C.App. ___, 647 S.E.2d 672.

ORDER
Upon consideration of the petition filed by Defendants on the 24th day of September 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of December 2007."